COURT OF APPEALS OF VIRGINIA


Present:  Chief Judge Fitzpatrick, Judge Lemons and
          Senior Judge Duff
Argued at Alexandria, Virginia


LEAR CORPORATION WINCHESTER AND
 EMPLOYERS INSURANCE OF WAUSAU
                                       MEMORANDUM OPINION * BY
v.       Record No. 2139-98-4    CHIEF JUDGE JOHANNA L. FITZPATRICK
                                            MAY 11, 1999
ANNA M. McFARLAND


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             Cathleen P. Welsh (Wharton, Aldhizer &
             Weaver, P.L.C., on brief), for appellants.

             Nikolas E. Parthemos (Parthemos & Bryant,
             P.C., on brief), for appellee.


     In this workers' compensation case, Lear Corporation

Winchester and Employers Insurance of Wausau (collectively

"employer") appeal a decision of the Workers' Compensation

Commission awarding benefits to Anna M. McFarland ("claimant").

Employer contends that the commission erred in finding that

claimant's injury arose out of her employment.      Finding no

error, we affirm the commission's decision.

                                  I.

     "Under familiar principles, we view the evidence in the

light most favorable to the party prevailing below.       The


     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
commission's findings of fact will be upheld on appeal if they

are supported by credible evidence."     Uninsured Employer's Fund

v. Clark, 26 Va. App. 277, 280, 494 S.E.2d 474, 475 (1998).

So viewed, the evidence established that on January 27, 1997,

claimant was working as a "relief operator" engaged in the

assembly of cardboard boxes.    She was five-feet, four-inches

tall, and weighed 200 pounds.   The boxes were described as two

and one-half feet tall and five feet long, and each box weighed

approximately one-fourth pound.   As a relief operator, claimant

would retrieve two or three pre-cut boxes from a skid.    The

boxes were pulled apart and the bottom flaps were folded toward

the center and taped closed.    Claimant assembled boxes as "fast

as [she] could" in approximately two-hour increments.

     Claimant testified that as she made the boxes, her body was

in a "squatting" position, both knees bent, and her waist bent

at about a forty-five degree angle.     She would hold her right

knee on the side of the box to keep it from moving.    Claimant

also demonstrated this technique for the deputy commissioner,

who described claimant's physical position as "a slight squat,

knees slightly flexed."

     At the time of her injury, claimant had been in the process

of retrieving and making boxes for approximately 25-30 minutes.

Claimant finished assembling one box and as she was

straightening her body to an upright position, she felt "a sharp



                                - 2 -
stabbing pain" in her lower back on the right-hand side.          She

stopped working, took some "Tylenol" and attempted to return to

work.        However, she was unable to continue working and was taken

to the Winchester Medical Center emergency room for medical

treatment.

        At the hearing before the deputy commissioner, employer

introduced into evidence a videotape of another employee

assembling cardboard boxes.        After viewing the videotape,

claimant testified that she did not put together boxes in the

same manner as the other employee. 1

        The deputy commissioner found that at the time of her

injury, claimant "performed her work in an awkward position,"

which was "sustained for repeated periods of time."       The deputy

commissioner concluded claimant's injury arose out of her

employment and, therefore, awarded compensation benefits.         The

full commission agreed:



        1
            Claimant testified as follows:

                Q. . . . All right. You saw her technique
                with how much bending she was doing and what
                she was doing with her legs. Is her
                technique identical to your technique or are
                there differences?
                A. There is [sic] differences.
                Q. Okay. Tell us what differences there
                are?
                A. Well, you know, she just bends over from
                the waist and do [sic] them. But I usually
                put my knee up against the box, you know,
                and bend and tape my box up.


                                    - 3 -
                  The employer primarily argues that the
             claimant's injury did not arise out of her
             employment. We agree with the Deputy
             Commissioner that it did.
                  The accident occurred after the
             claimant was partially squatting and bending
             over, at a forty-five degree angle, bracing
             a box with her knee. She felt a sharp
             stabbing pain in her lower back, when she
             was straightening up from this position.
             She had done this work for approximately
             one-half hour.

The commission recognized that "simple acts of walking, bending

or turning without any other contributing environmental factors

are not risks of employment."    However, the commission concluded

that "[claimant's] injury did not occur from just straightening.

She had worked in an awkward position: bent at the waist,

slightly crouching with her right knee against a box for about

thirty minutes, and was injured when she rose from this

position."

                                  II.

     Employer contends that the evidence does not support the

commission's finding that claimant sustained a compensable

injury arising out of her employment.    Employer argues that

claimant's injury resulted from a "simple and common movement"

that should not be considered a risk of her employment.     We

disagree.

     In order to receive compensation benefits, claimant must

prove that she suffered an injury by accident that arose out of




                                 - 4 -
and in the course of the employment.    See County of Chesterfield

v. Johnson, 237 Va. 180, 183, 376 S.E.2d 73, 74 (1989).   An

injury "arises out of" the employment if a causal connection

exists between the claimant's injury and "the conditions under

which the employer requires the work to be performed," Grove v.

Allied Signal, Inc., 15 Va. App. 17, 19, 421 S.E.2d 32, 34

(1992), or "that some significant work related exertion caused

the injury."   Plumb Rite Plumbing Service v. Barbour, 8 Va. App.
482, 484, 382 S.E.2d 305, 306 (1989).

          "Under this test, if the injury can be seen
          to have followed as a natural incident of
          the work and to have been contemplated by a
          reasonable person familiar with the whole
          situation as a result of the exposure
          occasioned by the nature of the employment,
          then it arises 'out of' the employment. But
          it excludes an injury which cannot fairly be
          traced to the employment as a contributing
          proximate cause and which comes from a
          hazard to which the workmen would have been
          equally exposed apart from the employment.
          The causative danger must be peculiar to the
          work and not common to the neighborhood. It
          must be incidental to the character of the
          business and not independent of the relation
          of master and servant. It need not have
          been foreseen or expected, but after the
          event it must appear to have had its origin
          in a risk connected with the employment, and
          to have flowed from that source as a
          rational consequence."

R & T Investments, Ltd. v. Johns, 228 Va. 249, 252-53, 321
S.E.2d 287, 289 (1984) (citations omitted).




                               - 5 -
     In Richard E. Brown, Inc. v. Caporaletti, 12 Va. App. 242,

402 S.E.2d 709 (1991), we determined whether an employee's

cutting and fitting motion performed in a bent over position

while installing a 100-pound furnace exposed him to a risk of

back injury unique to his employment.   Affirming the

commission's award of benefits, we concluded the employee's need

to work in the bent over position and to extract himself from

that position was a "hazard to which [the employee] would not

have been equally exposed apart from the conditions of

employment."   Id. at 245, 402 S.E.2d at 711 (citations omitted).

See also Bassett-Walker, Inc. v. Wyatt, 26 Va. App. 87, 93-94,

493 S.E.2d 384, 387-88 (1997) (concluding that claimant's

knee-bending or "squatting" to reach a position close to the

ground to load yarn on a knitting machine was a condition of

work that exposed claimant to risk of injury); Grove, 15 Va.

App. at 20-21, 421 S.E.2d at 34-35 (holding that claimant's

stooping and bending incidental to fixing pipes exposed him to a

risk of back injury particular to his employment).

     In the instant case, credible evidence supports the

commission's finding that claimant worked in an awkward

position, "bent at the waist, slightly crouching with her right

knee against a box."   Claimant testified that as she made the

boxes, her body was in a "squatting" position, both knees bent,

and her waist bent at about a forty-five degree angle.    She



                               - 6 -
would hold her right knee on the side of the box to keep it from

moving.

     Additionally, claimant demonstrated this technique to the

deputy commissioner and the full commission had the benefit of

the deputy commissioner's contemporaneous description of her

physical position (i.e., "A slight squat.    Knees slightly

flexed.").   We will not substitute our judgment for that of the

trier of fact, who had an opportunity to observe the witnesses

and evaluate their credibility.   See Goodyear Tire & Rubber Co.

v. Pierce, 5 Va. App. 374, 382, 363 S.E.2d 433, 437 (1987),

appeal after remand, 9 Va. App. 120, 384 S.E.2d 333 (1989).

     Nevertheless, employer contends that there is nothing

awkward or unusual about claimant's work activity because she

"bent in the same or similar fashion" outside the work

environment.   Contrary to employer's position, claimant

testified on re-direct that in none of the activities she

performed at home was she stooped or bent at the waist with her

knee propped against something.   Moreover, "[t]he mere fact that

an unusual movement required by one's employment is occasionally

done outside the workplace does not necessarily make a resulting

workplace injury non-compensable."     Bassett-Walker, 26 Va. App.

at 94, 493 S.E.2d at 387-88.




                               - 7 -
     Credible evidence supports the commission's findings and,

accordingly, we affirm the award of compensation benefits. 2

                                                   Affirmed.




     2
      Additionally, employer maintains that the commission erred
in finding that claimant was "bent over in [an awkward] position
for thirty minutes." In this regard, employer misconstrues the
findings made by the commission. While the commission noted
that claimant was working in an awkward position for an extended
time, the record is clear that claimant worked approximately
thirty minutes before she was injured. Claimant described the
procedure in assembling the boxes, which included bending her
waist and knees while she taped the boxes and straightening her
body when she completed a box.

                              - 8 -